UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

FEB I I 21303
Ms. Barbara Gantwerk
Director, Office of Special Education Programs
N.J. Department of Education
P.O. Box 500
Trenton, New Jersey 08625-0500
Dear Ms. Gantwerk:
I write to respond to your letter that requested clarification of school district
documentation and other issues when parents refuse to consent for the initial provision of
special education and related services under the Individuals with Disabilities Education
Act (IDEA). Your letter asked generally about school districts' documentation on this
issue and related potential "liability" and whether school districts should treat students
whose parents refuse to consent to the initial provision of special education and related
services as "general education" students for purposes of disciplinary actions.
You also asked about whether the lack of a parent signature was sufficient for purposes
of documenting the parent's refusal to consent to the initial provision of special education
and related services and what efforts school districts must make to attempt to obtain
consent. The IDEA statute and regulations require school districts to obtain parent
consent prior to conducting an initial evaluation or reevaluation and prior to the initial
provision of special education and related services. 20 U.S.C. § § 1414(a)(1)(C) and
(c)(3); 34 C.F.R. §300.505(a). School districts also are required to fully inform parents
of all information relevant to the activity for which consent is sought, which for the initial
provision of special education and related services includes information enabling the
parent to determine the appropriateness of the services to be provided. 34 C.F.R.
§300.500(b)(1)(i). Documentation of attempts by school officials to fully inform parents
in order to obtain their consent is encouraged in the event there are any later questions as
to whether the school district met its duty to fully inform the parent. If you are concerned
about school officials being able to demonstrate that they made good faith efforts to
obtain consent for the initial provision of special education and related services, they may
wish to consider the measures used to document attempts to obtain consent for
reevaluations (described below),
For purposes of consent for the initial provision of special education and related services,
there is no difference between a refusal to consent and a parent's failure to respond. The
statute and regulations carve out a specific exception for the need to obtain parent consent
if the school district can demonstrate it took reasonable measures to obtain parent consent
for reevaluation, but the parent failed to respond. See, 20 U.S.C. §1414(c)(3); 34 C.F.R.
§300.505(c). In the case of reevaluations, documentation of reasonable measures to
400 M A R Y L A N D

A V E . , S . W , WASHINGTON, D.C

20202

www ed.gov
Our mission is to e n s u r e equal a c c e s s to education a n d to promote educational excellence throughout the Nation.

Page 2 - Ms. Barbara Gantwerk
obtain consent can include (1) detailed records of telephone calls made or attempted and
the results of those calls; (2) copies of correspondence sent to parents and any responses
received; (3) detailed records of visits to the parent's home or place of employment.
No such exception exists for the initial provision of special education and related services
for which parental consent must be obtained.
We now turn to your question as to whether school districts should treat students whose
parents refuse to consent to the initial provision of special education and related services
as "general education" students for purposes of disciplinary actions. School districts are
not required to provide the discipline protections of 300.520 - 300.529 to children who
are not receiving special education because their parents have refused to provide consent
to the initial provision of special education and related services by the school district.
The provisions of 300.527(d)(2)(iii) do not apply to these children since the purpose of
300.527 is to ensure the prompt identification and evaluation by school districts of
children with disabilities.
We hope that you find this explanation helpful. If you need further assistance, please call
Dr. JoLeta Reynolds at 202-205-5507.
Sincerely,

V

Stephanie S. Lee
Director
Office of Special Education Programs

cc: Commissioner Vito A. Gagliardi, Sr.

